Citation Nr: 1026747	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for posttraumatic stress disorder from October 1, 
2001, to April 9, 2006.

2.  Entitlement to an initial disability rating in excess of 
70 percent for posttraumatic stress disorder from June 1, 2006, 
to January 20, 2010.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, granting service connection for posttraumatic stress 
disorder (PTSD) and assigning a 30 percent disability rating, 
effective October 1, 2001.  In April 2002, the Veteran submitted 
a notice of disagreement and subsequently perfected his appeal in 
September 2003.

In a June 2006 rating decision, the Huntington, West Virginia RO 
increased the Veteran's disability rating for PTSD to 70 percent, 
effective October 1, 2001.  In an April 2010 rating decision, the 
Huntington RO increased the Veteran's disability rating for PTSD 
to 100 percent, effective January 21, 2010.  Additionally, the 
Veteran has been granted a temporary 100 percent hospitalization 
rating for the period of April 10, 2006 to May 31, 2006 under 
38 C.F.R. § 4.29.  Because the RO did not assign the maximum 
disability rating possible for the entire appeal period, the 
appeal for a higher evaluation for the period prior to April 1, 
2006 and the period beginning June 1, 2006 remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board previously remanded the claim in June 2005 and 
February 2007.  Again, in September 2009, the Board remanded the 
Veteran's claim of entitlement to an increased initial rating for 
PTSD to the Appeals Management Center (AMC) for further 
evidentiary development, including obtaining private treatment 
records and a new VA examination.  The Board is obligated by law 
to ensure that the AMC complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained the above-
referenced treatment records from Pine Rest Mental Facility in 
December 2009.  Additionally, in January 2010, the AMC provided 
the Veteran with a new VA psychiatric examination.  Accordingly, 
all remand instructions issued by the Board have been complied 
with and this matter is once again before the Board.

As the Veteran is challenging the initial rating assigned for his 
PTSD and the record raises assertions that he is unemployable 
because of his service-connected PTSD, the determination as to 
whether he is entitled to TDIU, including the effective date for 
that award, is part and parcel of the determination of the 
initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 
453 (2009).  While the Board has jurisdiction over this matter, 
the claim for TDIU is remanded to the RO for further development, 
as discussed more fully below.

In May 2010, the Veteran submitted letters indicating that he 
disagreed with the assignment of a January 21, 2010 effective 
date for his 100 percent evaluation for PTSD.  He states that the 
effective date should be the date of the filing of his claim 
(October 1, 2010).  However, the Board notes that an increased 
rating dating back to October 1, 2010 is already on appeal.  As 
such, the Veteran's correspondence does not raise the issue of 
entitlement to an effective date earlier than October 1, 2001.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the Veteran if further action on 
his part is required.


FINDINGS OF FACT

1.  Prior to April 10, 2006, the Veteran's service-connected PTSD 
was manifested by memory loss, depression, anxiety, exaggerated 
startle response, intrusive thoughts, lack of concentration, 
irritability, lack of interest in socialization, and insomnia.

2.  As of June 1, 2006, the Veteran's service-connected PTSD is 
manifested by periodic suicidal ideation, memory loss, severe 
social impairment, exaggerated startle response, intrusive 
thoughts, difficulty concentrating, irritability, occasional 
neglect of personal hygiene, depression, anxiety attacks, and 
impaired sleep with continuous and extreme nightmares.


CONCLUSIONS OF LAW

1.  Prior to April 10, 2006, the criteria for an initial 
disability rating in excess of 70 percent for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.59, 
4.130, Diagnostic Code 9411 (2009).

2.  As of June 1, 2006, the criteria for the assignment of a 
disability rating of 100 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  After the RO's 
initial adjudication of the Veteran's claim, a letter dated in 
July 2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.  Although this letter was not sent prior to 
the initial adjudication of the Veteran's claim, this was not 
prejudicial to him, as he was subsequently provided with adequate 
notice and given 60 days to respond with additional argument and 
evidence.  The claim was then readjudicated and a supplemental 
statement of the case was provided to the Veteran and his 
representative in June 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

Additionally, a letter dated in April 2006 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
Social Security Administration (SSA) records, and all obtainable 
private treatment records are in the file.  The Veteran has at no 
time identified additional treatment records that he wanted VA to 
obtain or that he felt were relevant to his claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The AMC provided the Veteran with a VA examination for his 
service-connected PTSD most recently in January 2010.  The 
examination involved a review of the claims file and a thorough 
examination of the Veteran.  Additionally, the examination report 
is consistent with the Veteran's VA and private psychiatric 
treatment records.  Therefore, the Board finds that the 
examination is adequate for determining the disability rating for 
the Veteran's service-connected PTSD.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been 
a material worsening in the severity of the Veteran's service-
connected PTSD since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  Thus, the Board finds that a new VA examination is not 
necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 70 percent evaluation from 
October 1, 2001 to April 9, 2006, a temporary 100 percent 
hospitalization rating from April 10, 2006 to May 31, 2006, a 
70 percent evaluation from June 1, 2006 to January 20, 2010, and 
a 100 percent evaluation from January 21, 2010 to the present, 
under Diagnostic Code 9411 for his service-connected PTSD.  He 
seeks a higher rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411.  Under that diagnostic code, the General 
Rating Formula for Mental Disorders is used.  The General Rating 
Formula provides that a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Although PTSD is rated under the General Rating Formula, the use 
of the term "such as" in 38 C.F.R. § 4.130 indicates that the 
listed symptoms are not intended to constitute an exhaustive 
list.  Rather, the symptoms listed under the General Rating 
Formula for Mental Disorders are to serve as examples of the type 
and severity of symptoms or their effects that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  Accordingly, the symptoms to be considered when 
rating a Veteran's PTSD are not limited to those listed in 
38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a 
veteran's PTSD that affect his level of occupational and social 
impairment, including, if applicable, those identified in the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
A GAF score is, of course, just one part of the medical evidence 
to be considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.

As referenced above, the Veteran underwent VA examinations in 
January 2010, April 2006, and November 2001.  As the Veteran has 
been granted a 100 percent evaluation for the period of 
January 21, 2010 to the present, this period is no longer on 
appeal.  As such, the Board will not discuss in detail the 
January 21, 2010 VA psychiatric examination.

In April 2006, the Veteran was afforded a VA examination to 
evaluate the severity of his service-connected PTSD.  At that 
time, the examiner noted the Veteran's complaints of flashbacks 
and regular intrusive thoughts, impaired impulse control, 
irritability, disturbed sleep with nightmares, anxiety attacks, 
difficulty with concentrating, and memory loss.  The examiner 
also indicated that the Veteran maintained adequate hygiene, 
communicated normally, and was severely limited in his social 
relationships.  The Veteran reported a 2003 suicide attempt and 
current hospitalization for his PTSD.  The examiner diagnosed the 
Veteran with chronic, severe PTSD and alcohol dependence in 
remission, secondary to PTSD, and assigned him a GAF score of 47 
for PTSD and 40 overall.

The Veteran was previously examined in November 2001.  At that 
time, the Veteran reported recurrent distressing dreams, feelings 
of detachment from others, difficulty managing feelings of anger 
and guilt, and persistent symptoms of increased arousal (such as 
difficulty staying asleep, difficulty with concentration, 
hypervigilance, and an exaggerated startle response).  He also 
indicated that he had been hospitalized in May 2001 for 
depression with suicidal ideation.  He was not receiving 
psychotherapy, but was prescribed Zoloft by a non-psychiatrist 
physician.  The examiner noted that the Veteran had intact 
judgment and memory, appropriate affect, euthymic mood, and 
spontaneous and normal speech.  He noted that the Veteran's 
suicidal risk appeared low at that time.  The examiner diagnosed 
the Veteran with chronic PTSD and alcohol dependence, in full 
sustained remission, and assigned him a GAF score of 63.

The medical evidence of record also includes VA and private 
psychiatric treatment records.  VA treatment records indicate 
that the Veteran has been treated in both inpatient and 
outpatient settings for PTSD.  Additionally, the VA treatment 
records dated prior to April 10, 2006 reflect that he has 
experienced symptoms of passive suicidal ideation and impaired 
sleep.  Treatment records beginning in June 1, 2006 reflect 
symptoms of suicidal ideation, severe anxiety, increasing 
depression, impaired sleep with nightmares 5 to 6 times per week, 
flat affect, isolation, lack of socialization, impaired judgment, 
and impaired short-term memory.  The treatment records also 
include GAF scores ranging from 40 to 45 prior to April 10, 2006, 
and from 35 to 48 beginning June 1, 2006.

The Veteran's private treatment records reflect severe impairment 
in functioning, including veiled suicidal threats, prior to 
April 10, 2006.  Private treatment records dated beginning 
June 1, 2006 reflect symptoms of impaired impulse control, 
including a verbal altercation with police, difficulty sleeping, 
weight loss, and angry and sad affect, congruent with mood.  The 
private treatment records include GAF scores ranging from 15 to 
57 for the period beginning June 1, 2006.

In addition to the medical evidence, the record also includes 
statements from the Veteran and his friends, W. J. and P. F. M.  
W. J. reports that he has witnessed the Veteran's symptomatology, 
including watching the Veteran sit alone in a boat outside during 
a severe rainstorm rather than socializing with his friends.  See 
W. J. statement, April 2006.  Similarly, P. F. M. reports 
witnessing the Veteran's PTSD symptoms, including depression, 
guilt, difficulty finishing projects, and periods of complete 
isolation with neglect of personal hygiene and activities of 
daily living.  See P. F. M. statement, July 2009.  The Veteran's 
statements reiterate the symptoms reported in the medical 
evidence of record.

Prior to April 10, 2006, the evidence of record does not 
establish that the Veteran's service-connected PTSD warranted 
more than a 70 percent disability rating.  He did not experience 
total occupational and social impairment.  While the evidence 
indicates serious symptoms, there is no indication that the 
Veteran experienced gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, disorientation to time or place, or 
memory loss for names of close relatives, own occupation, or own 
name, or other symptoms which more nearly approximate total 
occupational and social impairment, so as to warrant a higher 
rating of 100 percent.  As such, a rating in excess of 70 percent 
for PTSD is not warranted for this time period.

In reaching the above-stated conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to a rating in excess of 70 percent prior to 
April 10, 2006, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

For the period June 1, 2006, through January 20, 2010, with 
resolution of reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's PTSD has resulted in total occupational 
and social impairment, due to symptoms including persistent 
danger of hurting self, intermittent inability to perform 
activities of daily living (including maintenance of personal 
hygiene), frequent panic attacks, memory loss, and extreme social 
isolation.  Additionally, his GAF scores ranged from 15 to 47, 
with the lower GAF scores indicating some danger of hurting self 
or others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) or occasional 
failure to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e.g., largely incoherent or 
mute).  See DSM-IV at 44-47.  This level of severity equates to 
the symptoms set forth in the criteria for a 100 percent rating.  
Accordingly, the Board finds that his symptoms more closely 
approximate a 100 percent rating for PTSD for the period 
beginning June 1, 2006.

Additionally, the Board notes that there is no indication in the 
evidence of record that the Veteran's symptomatology warranted 
other than the currently assigned staged ratings throughout the 
appeal period.  As such, assignment of additional staged ratings 
is not warranted.  See Fenderson, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence 
of record does not reflect that the Veteran's disability picture 
is so exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
currently assigned 70 percent disability rating contemplate his 
symptoms, including occupational and social impairment, 
irritability, depression, anxiety, and obsessive rituals.  
Further, as the Board must consider any additional psychiatric 
symptoms that the Veteran exhibits, even if they are not 
specifically identified in the rating criteria, the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  See Mauerhan, supra.  As such, the threshold issue 
under Thun is not met and any further consideration of governing 
norms or referral to the appropriate VA officials for 
extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected PTSD presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2009).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 
70 percent for PTSD from October 1, 2001, to April 9, 2006 is 
denied.

Entitlement to an initial disability rating of 100 percent for 
PTSD is granted from June 1, 2006, to January 20, 2010, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of his claim of entitlement 
to TDIU.

In Rice v. Shinseki, the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  See Rice, supra.  In this case, the Veteran has alleged 
that he is no longer able to maintain employment due to his 
service-connected PTSD.  Therefore, the issue of TDIU is raised 
by the record and it is properly before the Board.  A review of 
the record shows that further development is needed to properly 
adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his or 
her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
Additionally, the January 2010 VA examiner indicated that it was 
at least as likely as not that the Veteran's unemployment was 
directly related to his PTSD.  However, this is in contrast to 
previous treatment records which indicate that the Veteran's 
unemployment is secondary to a nonservice-connected back 
disability.  The Veteran has claimed that his inability to work 
is due to both physical and mental impairments.  See VA Form 9, 
September 2003.  While the Veteran has been afforded previous VA 
examinations, a complete opinion as to his current 
unemployability and the effect of his service-connected 
disabilities on his employability has not been rendered.  The 
Board finds that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Current treatment records for the 
disabilities at issue, covering the period 
from July 2009 to the present, should be 
obtained and added to the claims folder.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
effect of his service-connected disabilities 
on his employability.  The examiner should 
offer an opinion as to whether it is at least 
as likely as not that the Veteran is unable 
to secure or maintain substantially gainful 
employment solely as a result of his service-
connected disabilities.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The Veteran's claims folder 
should be made available to the examiner for 
review of pertinent documents therein and the 
examination report should reflect that such a 
review was conducted.  A complete rationale 
should be provided for any opinion offered.

3.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraph above, the 
claim of entitlement to TDIU should be 
adjudicated.  If the claim is denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


